Exhibit 10.16

FUNKO, INC.

 

Non-Employee Director Compensation Policy

 

Non-employee members of the board of directors (the “Board”) of Funko, Inc. (the
“Company”) shall be eligible to receive cash and equity compensation as set
forth in this Non-Employee Director Compensation Policy (this “Policy”).  The
cash and equity compensation described in this Policy shall be paid or be made,
as applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who may be eligible
to receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company.  This Policy shall become effective on October 16 , 2018 (the
“Effective Time”) and shall remain in effect until it is revised or rescinded by
further action of the Board. This Policy may be amended, modified or terminated
by the Board at any time in its sole discretion. The terms and conditions of
this Policy shall supersede any prior cash and/or equity compensation
arrangements for service as a member of the Board between the Company and any of
its Non-Employee Directors and between any subsidiary of the Company and any of
its non-employee directors.  No Non-Employee Director shall have any rights
hereunder, except with respect to equity awards granted pursuant to this
Policy.  

1.Cash Compensation.

(a)Annual Retainers.  Each Non-Employee Director shall receive an annual
retainer of $50,000 for service on the Board.  

(b)Additional Annual Retainers.  In addition, a Non-Employee Director shall
receive the following annual retainers:

(i)Chairperson of the Board.  A Non-Employee Director serving as Chairperson of
the Board shall receive an additional annual retainer of $30,000 for such
service.

(ii)Audit Committee.   A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $18,750 for such
service.  

(iii)Compensation Committee.  A Non-Employee Director serving as Chairperson of
the Compensation Committee shall receive an additional annual retainer of
$15,000 for such service.  

(vi) Nominating and Corporate Governance Committee.   A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $10,000 for such service.  

(c)Payment of Retainers.  The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid by the Company in arrears not later than the fifteenth day following the
end of each calendar quarter.  In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in
Section 1(b), for an entire calendar quarter, such Non-Employee Director shall
receive a prorated portion of the retainer(s) otherwise payable to such
Non-Employee Director for such calendar quarter pursuant to Section 1(b), with
such prorated portion determined by multiplying such otherwise payable
retainer(s) by a fraction, the numerator of which is the number of days during
which the Non-Employee Director serves

 

 

 

--------------------------------------------------------------------------------

 

as a Non-Employee Director or in the applicable positions described in Section
1(b) during the applicable calendar quarter and the denominator of which is the
number of days in the applicable calendar quarter.

 

2.Equity Compensation.  Non-Employee Directors shall be granted the equity
awards described below.  The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2017 Incentive
Award Plan or any other applicable Company equity incentive plan then-maintained
by the Company (such plan, as may be amended from time to time, the “Equity
Plan”) and shall be granted subject to the execution and delivery of award
agreements, including attached exhibits, in substantially the forms previously
approved by the Board.  All applicable terms of the Equity Plan apply to this
Policy as if fully set forth herein, and all equity grants hereunder are subject
in all respects to the terms of the Equity Plan.  

(a)Annual Awards.  Each Non-Employee Director who (i) serves on the Board as of
the date of any annual meeting of the Company’s stockholders (an “Annual
Meeting”) after the Effective Time and (ii) will continue to serve as a
Non-Employee Director immediately following such Annual Meeting shall be
automatically granted, on the date of such Annual Meeting, (X) an option to
purchase the number of shares of the Company’s common stock (at a per-share
exercise price equal to the closing price per share of the Company’s common
stock on the date of such Annual Meeting (or on the last preceding trading day
if the date of the Annual Meeting is not a trading day)), having an aggregate
fair value on the date of grant of $37,500 (as determined in accordance with
FASB Accounting Codification Topic 718 (“ASC 718”), and subject to adjustment as
provided in the Equity Plan and (Y) a restricted stock unit award having an
aggregate fair value on the date of grant of $37,500 (as determined in
accordance with ASC 718) (with the number of shares of common stock underlying
such award subject to adjustment as provided in the Equity Plan).  The awards
described in this Section 2(a) shall be referred to as the “Annual Awards.” For
the avoidance of doubt, a Non-Employee Director elected for the first time to
the Board at an Annual Meeting shall only receive an Annual Award in connection
with such election, and shall not receive any Initial Award (as defined below)
on the date of such Annual Meeting as well.

(b)Initial Awards.  Except as otherwise determined by the Board, each
Non-Employee Director who is initially elected or appointed to the Board after
the Effective Time on any date other than the date of an Annual Meeting shall be
automatically granted, on the effective date of such Non-Employee Director’s
initial election or appointment (such Non-Employee Director’s “Start Date”), (X)
an option to purchase the number of shares of the Company’s common stock (at a
per-share exercise price equal to the closing price on the Company’s common
stock on such Non-Employee Director’s Start Date (or on the last preceding
trading day if such Non-Employee Director’s Start Date is not a trading day)),
having an aggregate fair value on the date of grant of $37,500 (as determined in
accordance with ASC 718) and such Non-Employee Director’s Start Date equal to
the product of (i) $37,500 (as determined in accordance with ASC 718) and (ii) a
fraction, the numerator of which is (x) 365 minus (y) the number of days in the
period beginning on the date of the Annual Meeting immediately preceding such
Non-Employee Director’s Start Date and ending on such Non-Employee Director’s
Start Date and the denominator of which is 365, and subject to adjustment as
provided in the Equity Plan and (Y) a restricted stock unit award having an
aggregate fair value on such Non-Employee Director’s Start Date equal to the
product of (i) $37,500 (as determined in accordance with ASC 718) and (ii) a
fraction, the numerator of which is (x) 365 minus (y) the number of days in the
period beginning on the date of the Annual Meeting immediately preceding such
Non-Employee Director’s Start Date and ending on such Non-Employee Director’s
Start Date and the denominator of which is 365 (with the number of shares of
common stock underlying such award subject to adjustment as provided in the
Equity Plan). The awards described in this Section 2(b) shall be referred to as
“Initial Awards.”  For the avoidance of doubt, no Non-Employee Director shall be
granted more than one Initial Award.

 

 

 

--------------------------------------------------------------------------------

 

(c)Termination of Employment of Employee Directors.  Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(b) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Annual Awards as described
in Section 2(a) above.

(d)Vesting of Awards Granted to Non-Employee Directors.  Each Annual Award and
Initial Award shall vest and become exercisable on the first anniversary of the
date of grant, in each case subject to the Non-Employee Director continuing in
service through the applicable vesting dates. No portion of an Annual Award or
Initial Award that is unvested or unexercisable at the time of a Non-Employee
Director’s termination of service on the Board shall become vested and
exercisable thereafter.   All of a Non-Employee Director’s Annual Awards and
Initial Awards shall vest in full immediately prior to the occurrence of a
Change in Control (as defined in the Equity Plan), to the extent outstanding at
such time.

 

* * * * *

 

 

 